Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-9 and 12-16 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not anticipate nor render obvious the claimed subject matter of: 
A drive axle for a work machine for driving wheels which are coupled to the drive axle, the drive axle comprising an electric drive machine coupled to a reduction gear unit, the reduction gear unit being configured to receive torque from the electric drive machine; a spur gear stage coupled to the reduction gear unit and configured to receive torque from the reduction gear unit; and a differential gear unit coupled to the spur gear stage and configured to transmit torque received from the spur gear stage to the wheels coupled to the drive axle, wherein the electric drive machine includes a first stator section and a second stator section that are electrically isolated from one another, the first stator section being configured to induce a first alternating field of a circumferential section of 180 degrees of a circumference of the electric drive machine, and the second stator section being configured to induce a second alternating field of a circumferential section of a remaining 180 degree circumference of the electric drive machine.
The examiner accepts applicant’s arguments filed 21 June 2022. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dirk Wright whose telephone number is (571)272-7098. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571)272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Dirk Wright/
Primary Examiner
Art Unit 3656



Tuesday, August 2, 2022